246 S.W.3d 6 (2007)
Linda HOGAN, Plaintiff/Appellant,
v.
ALLSTATE INSURANCE COMPANY, Defendant/Respondent.
No. ED 89922.
Missouri Court of Appeals, Eastern District, Division Four.
November 6, 2007.
Motion for Rehearing and/or Transfer Denied January 16, 2008.
Application for Transfer Denied March 18, 2008.
David C. Knieriem, Saint Louis, MO, for plaintiff/appellant.
Denis C. Burns, Amanda L. Hazleton, Saint Louis, MO, for defendant/respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J, and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 16, 2008.

ORDER
PER CURIAM.
Linda Hogan appeals from the trial court's summary judgment in favor of Allstate Insurance Company (Respondent). We have reviewed the briefs of the parties and the record on appeal and conclude that Respondent is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine, 854 S.W.2d 371, 376 (Mo.banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).